         Case 1:20-cv-02962-AKH Document 26 Filed 09/09/20 Page 1 of 2




                                   Monday, September 8, 2020
                                                                     So ordered. Plaintiff's opposition to
                                                                     Defendant's motion to compel arbitration
VIA ECF and facsimile to (212) 805-7942                              shall be due on September 30, 2020,
                                                                     and Defendant's reply shall be due on
                                                                     October 16, 2020.
Honorable Alvin K. Hellerstein, U.S. District Court Judge
United States District Court, Southern District of New York          /s/ Alvin K. Hellerstein
United States Courthouse                                             9/9/2020
500 Pearl Street
New York, New York 10007


                      RE:     Shanell Moore v. ABM Industries, Inc., et al.
                              Civ. No. 1:20-cv-2962


Dear Judge Hellerstein:



       We represent Plaintiff, Shanell Moore, in the above-referenced action. I write in
accordance with Your Honor’s Individual Rule 1. D. to request a three-week extension of the date
to submit opposition papers in response to Defendant ABM’s (hereinafter referred to as
“Defendant”) motion to compel arbitration/stay the action (See Dkt. ## 19-22). This request would
push back the date to file and serve papers in opposition Defendant’s motion from Wednesday,
Sept. 8, 2020 to Wednesday, Sept. 30, 2020.

       This is the first such request by Plaintiff for an extension to respond to this motion. The
on-going operational disruption caused by the COVID-19 outbreak has prevented Plaintiff’s
counsel from being able to confer in-person with Plaintiff to review all email correspondence
highly likely to be dispositive of Defendants’ claims in their currently pending motion. This
requested extension will allow Plaintiff the necessary time to schedule an in-person meeting with
our client to review all documentation and email correspondence in order to effectively rebut and
oppose the assertions made in Defendant’s motion.


      New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
    Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790
          New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
                 Website: www.discriminationandsexualharassmentlawyers.com
          Case 1:20-cv-02962-AKH Document 26 Filed 09/09/20 Page 2 of 2




        Defendant consents to this request provided they would be allowed two-weeks to reply to
Plaintiff’s opposition to the motion because of upcoming Jewish holidays. Plaintiff agrees to this
condition. Accordingly, the due date for filing Defendant’s Reply would be Wednesday, Oct. 16,
2020.

        Thank you for your consideration in this matter.

                                                    Respectfully submitted,




                                                    Seamus P. Barrett, Esq.
                                                    DEREK SMITH LAW GROUP, PLLC
                                                    Attorneys for Plaintiff
                                                    1 Penn Plaza, 49th Floor
                                                    New York, NY 10119




                                                2
